UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7472


JOE FAULKS,

                 Plaintiff - Appellant,

          v.

DEPUTY GUILMARTIN, Sergeant; DEPUTY COX, Corporal; DEPUTY
KIDD, Hearing Officer,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00551-MSD-TEM)


Submitted:    February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Faulks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe      Faulks    appeals       the     district         court’s     order

dismissing his complaint for failing to state a claim.                          We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm    for    the     reasons    stated      by    the    district       court.

Faulks v. Guilmartin, No. 2:11-cv-00551-MSD-TEM (E.D. Va. Oct.

19, 2011).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented         in   the    materials

before   the   court    and    argument      would   not    aid       the   decisional

process.



                                                                              AFFIRMED




                                         2